Per Curiam:
This is a suit to recover judgment for an amount representing the retired pay for a major of the United States Army Chaplain’s Corps for the period June 29, 1948, to and including the date of judgment. To be eligible for the requisite 20 years of service for retirement under Title III of Public Law 810, 62 Stat. 1087, plaintiff contends that he should be credited with service covering the period January 12, 1922 to and including March 19, 1928. Defendant contends that Federal recognition was first granted plaintiff effective March 20, 1923, and, as a result thereof, plaintiff’s service in the Maryland National Guard from January 12, 1922, to March 19,1923, was not satisfactory Federal service creditable for retirement purposes within the meaning of the statutes.
The case is before the court on cross-motions for summary judgment. Upon consideration thereof, together with the briefs of the parties and oral argument of counsel, the court holds that plaintiff is not entitled to recover since his unit of the Maryland National Guard was not Federally recognized during the requisite period. Accordingly, plaintiff’s motion for summary judgment is denied, defendant’s cross-motion for summary judgment is granted and plaintiff’s petition is dismissed.